Citation Nr: 0707456	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-28 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a right knee disorder.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a left knee disorder.  

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for decrease in visual 
acuity to include as secondary to service connected diabetes 
mellitus.

8.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.

9.  Entitlement to an increased rating from an original grant 
of service connection for diabetes mellitus, rated as 10 
percent disabling. 

10.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for erectile 
dysfunction. 

11.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.   

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  The 
Board construes correspondence from the veteran received in 
December 2006 as raising a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  Inasmuch as that 
matter has yet to be addressed, it is referred to the RO for 
disposition as appropriate.

The claim for service connection for hypertension, the claim 
for SMC for loss of use of a creative organ, the reopened 
claims for a bilateral knee disorder, along with increased 
rating claims for erectile dysfunction, PTSD, and diabetes 
mellitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  In an April 1991 decision the Board denied entitlement to 
service connection for a bilateral knee disorder; evidence 
received since that decision relates to an unestablished fact 
necessary to substantiate the claim for service connection 
and raises a reasonable possibility of substantiating the 
claim.

3.  Bilateral hearing loss was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service.

4.  The veteran corrected vision is better than 20/40; he 
does not have diabetic retinopathy or decreased visual acuity 
due to diabetes, and his diagnosed eye disorders, hyperopia 
and presbyopia, are not cognizable disabilities in accordance 
with VA regulations.



CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim of 
entitlement to service connection for a right knee disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

2.  New and material evidence was received and the claim of 
entitlement to service connection for a left knee disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).

4.  Service connection for a decrease in visual acuity is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.9 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that on 
February 2003, the veteran was provided with information 
regarding VCAA.

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

It also bears emphasis that during the pendency of this 
appeal, the Court held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of: 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006).  The Court further explained that a notice 
letter must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.

In this case at hand, none of the correspondence sent to the 
veteran specified what evidence would be necessary to satisfy 
the elements that were found insufficient in the previous 
denial.  Despite the inadequate notice provided him on this 
issue, the Board finds no prejudice to the appellant since, 
for the reasons indicated below, the petition to reopen is 
granted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claims, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

New and Material Evidence

In April 1991, the Board denied entitlement to service 
connection for a bilateral knee disorder because there were 
no clinical findings of any pertinent abnormality shown at 
that time.  Unless the Chairman of the Board orders 
reconsideration, all Board decisions are final on the date 
stamped on the face of the decision.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1100(a) (2006).  The law provides that the prior Board 
decision cannot be modified unless evidence submitted in 
support of the veteran's claim to reopen is "new and 
material" pursuant to 38 U.S.C.A. § 5108 (West 2002).

The Board is mindful that following a de novo review by a 
Decision Review Officer the RO considered the claims for 
service connection for a bilateral knee condition were 
reopened as reflected by the Statement of the Case of June 
2004; following that determination, the RO denied the claim 
on the basis that new and material evidence had not been 
received.  

Nevertheless, the issue of reopening a claim based on new and 
material evidence must be addressed in the first instance by 
the Board.  The Board has a jurisdictional responsibility to 
consider whether it is proper for a claim to be reopened, .  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) 
and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The petition to reopen the claim for service connection for a 
bilateral knee disorder was received on October 1, 2001.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In this case, the claims were previously denied by the Board 
in April 1991 because there were no clinical findings of any 
abnormality of either knee shown by evidence of record at 
that time.  Medical evidence from a private provider received 
in April 2002 reflects that the veteran underwent an 
arthroscopic procedure of the right knee.  Bilateral 
degenerative joint disease of both knees was assessed on VA 
examination of January 2004.  The Board notes that service 
connection has been established for scars from shrapnel 
wounds of the lower extremities.  It is advanced by the 
veteran that the degenerative joint disease is related to 
those disabilities. 

The Board finds that the evidence added to the claims file 
since April 2001 relates to an unestablished fact necessary 
to substantiate the claim, that it is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
that it raises a reasonable possibility of substantiating the 
claim.  As the above enumerated evidence was not of record at 
the time of the last final decision and as it raises a 
reasonable possibility of substantiating the claim, it is 
"new and material" and the claim must be reopened.

The Board notes that a VA examination of January 2004 
essentially disputes an association between the claimed knee 
disorders and service.  It bears emphasis, however, that the 
Court has also stated that in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the claim is reopened, 
then, the ultimate credibility or weight to be accorded such 
evidence must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  With the veteran's claim 
having been reopened, a full de novo review and weighing of 
all of the evidence by the RO is in order as more 
particularly set forth in the remand portion of this 
decision.

Service Connection- Laws and Regulations 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection for 
organic diseases of the nervous system, including 
sensorineural hearing loss, shall be granted, although not 
otherwise established as incurred in or aggravated by 
service, if manifested to a compensable degree within one 
year following service.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Hearing Loss

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to hearing loss.  
The veteran's discharge medical examination in July 1970 
disclosed no pertinent abnormality and his hearing was 
assessed as normal at that time (15/15 bilaterally, on both 
whispered and spoken voice testing).

The Board additionally observes that a February 1989 VA 
examination by a VA physician reported no pertinent 
audiological complaints and expressly indicated that the 
veteran did not suffer from hearing loss at that time and 
that his ears were entirely normal.  

The veteran was afforded a VA examination in January 2004, at 
which time he reported complaints of bilateral hearing loss.  
The examiner noted that examination results prior to entrance 
into service were essentially within normal limits.  The 
examiner also noted that the veteran was afforded a whisper 
test on separation, and additionally commented that that type 
of test would not be sensitive to high frequency hearing loss 
or unilateral hearing loss.  The examiner also noted a 
military history of exposure to acoustical trauma.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
10
50
65
60
70
61
LEFT
15
55
65
55
55
57

Speech recognition scores on the Maryland CNC test were 76 
percent of the right and 72 percent on the left.  The veteran 
was diagnosed with moderate -to-moderately severe 
sensorineural hearing loss.  

Although the examiner who conducted the January 2004 
audiological examination, for all intents and purposes, 
expressed some misgivings regarding the whisper test afforded 
the veteran on separation, she failed to associate the 
veteran's current hearing loss to service.  More 
significantly, the February 1989 VA examination, conducted by 
a physician, reported the veteran's hearing as entirely 
normal at that time, nearly twenty years after service.  

Competent medical authority has not related the veteran's 
hearing loss condition to service or a service connected 
condition.  Accordingly, the claims file does not include 
medical evidence of a nexus between hearing loss and the 
veteran's military service.  The evidence first demonstrating 
hearing loss so long after military service weighs against 
the claim precludes entitlement to service connection on a 
presumptive basis.  See also Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered as a factor 
in determining a service connection claim).  Accordingly the 
preponderance of the evidence is against the claim, and it is 
denied.  

Decrease in Visual Acuity

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to an eye disorder.  
The veteran's discharge medical examination in July 1970 
disclosed no pertinent abnormality and his vision was 
reported as 20/20.   

The veteran was afforded a VA eye examination in January 
2004.  Past ocular history was unremarkable.  His corrected 
visual acuity at distance was reported as 20/20 in the right 
eye and 20/25 in the left eye.  Corrected visual acuity at 
near was 20/20.  Confrontational visual field, ocular 
motility and external examination were within normal limits.  
Diagnosis was hyperopia and presbyopia.  There was no 
evidence of diabetic retinopathy.

In connection with an eye disorder claim, in the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including 
hyperopia, presbyopia, astigmatism, and anisometropic 
amblyopia, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9 (2006); VA Manual M21-1, Part VI, 
Subchapter II, para. 11.07.

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence of a cognizable 
eye disorder, this claim must be denied.  See Rabideau, 
supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a right knee 
condition is reopened and to this extent, the appeal is 
granted.

New and material evidence having been submitted, the claim 
for entitlement to service connection for a left knee 
condition is reopened and to this extent, the appeal is 
granted

Service connection for bilateral hearing loss is denied.  

Service connection for decrease in visual acuity is denied.  


REMAND

Where, as here, the RO finds no new and material evidence to 
reopen and the Board, thereafter, finds that such new and 
material evidence has in fact been received (thus reopening 
the claim), then the case must be remanded to the RO for a de 
novo review of the entire record unless there would be no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, once a claim has been reopened, the 
statutory duty to assist arises.  Anderson v. Brown, 9 Vet. 
App. 542, 546 (1996).  After undertaking any development 
deemed necessary, the claims for service connection for a 
bilateral knee disorder should be adjudicated on the merits.

Regarding service connection for hypertension, the veteran 
has averred that the disability is the result of exposure to 
herbicides in service, or is caused or aggravated by the 
service connect diabetes mellitus.  There has been no medical 
examination or opinion addressing his contentions.  The 
United States Court of Appeals for Veterans Claims has held 
that where a veteran's service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice 
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability. (Allen v. 
Brown, 7 Vet.App. 439 (1995)).

Review of the record reflects that service connection for 
erectile dysfunction (due to diabetes) has been established 
and rated as noncompensably disabling.  In addition, the 
veteran has been denied entitlement to special monthly 
compensation based on loss of use of a creative organ. 

The veteran was afforded a VA examination for diabetes in 
November 2001.  In the context of that examination, he 
reported "some problems with impotency."  At that time, he 
was able to achieve successful intercourse and ejaculation 
with Viagra.  The veteran was subsequently afforded another 
VA diabetes examination in January 2004, at which time he 
reported sexual dysfunction and that he was being treated 
with testosterone shots, previous treatment with testosterone 
gel not relieving his symptomatology.  He also reported that 
testosterone does not resolve his problems.  He reported 
difficulty with vaginal penetration and not being effective 
with obtaining an erection or ejaculation.  The examiner 
noted that the veteran had not received any true counseling 
regarding the use of medications, an implant or a pump.  The 
examiner indicated a referral to a urologist should be 
considered.  On his substantive appeal, the veteran indicated 
that he had been referred to and was seeing an urologist.  
Records of that treatment has not been associated with the 
claims file.

Moreover, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  In this 
case the evidence is in conflict as to the extent of the 
veteran's erectile dysfunction.  Because the veteran has not 
yet been afforded a VA urology examination in connection with 
his claim for an increased rating for his erectile 
dysfunction and claim for SMC, the Board also finds that a 
remand is necessary for an examination to determine the 
current level of severity of his disability. 

The Statement of the Case of June 2004 considered evidence 
that was most current through January 2004.  Through 
correspondence received in December 2006, the veteran has 
asserted that his service connected warrants a 100 percent 
rating, and he has submitted more current medical evidence 
than the evidence previously considered by the agency of 
original jurisdiction (AOJ).  Pursuant to 38 C.F.R. § 20.1304 
(2006), pertinent evidence received by the Board under this 
section necessitates a return of the case to the agency of 
original jurisdiction for review, consideration and 
preparation of a supplemental statement of the case prior to 
a Board decision unless there has been a waiver of such 
referral.  Since there has been no waiver in this case, this 
claim is also necessarily remanded. 

On his substantive appeal received in August 2004, the 
veteran indicated that in July 2004, he was placed on an oral 
hypoglycemic medication to control his diabetes mellitus.  
The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

Also as noted above, notice in compliance with 
Dingess/Hartman has not been provided, and the RO should 
remedy the defect with respect to the remaining issues on 
appeal. 

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006) 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information concerning a 
disability rating and an effective date 
for the award of benefits.  The letter 
should ask the veteran to identify any 
outstanding and recent treatment records 
or any other relevant records held by any 
Federal department concerning his 
disabilities.

2.  The RO/AMC is to contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for erectile 
dysfunction, PTSD, his knees, 
hypertension, and/or diabetes mellitus 
since January 2004.  After the veteran 
has signed the appropriate releases, 
those records not already attached to the 
file should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  Thereafter, the veteran should be 
afforded appropriate VA examination(s) to 
ascertain urologic and neurologic 
findings.  The entire claims file must be 
made available to the physician(s) 
designated to enter the opinion and/or 
examine the veteran, and the report of 
the opinion/examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
tests and studies thought necessary by 
the examiner(s) should be performed.  A 
complete rationale should be provided for 
the opinion and all conclusions stated in 
the examination report.  As it pertains 
to any erectile dysfunction, the 
examination report must contain the 
diagnoses of all current disorders 
affecting a creative organ found or 
confirmed during the examination.  The 
examiner should render an opinion as to 
whether the veteran has complete 
inability to obtain erection or has 
otherwise factually lost the use of a 
creative organ.

4.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the etiology of the hypertension.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is requested to indicate whether it is at 
least as likely as not (50 percent or 
greater) that the hypertension is caused 
by the diabetes mellitus, or, if 
hypertension is not caused by the 
diabetes mellitus, is it at least as 
likely as not (50 percent or greater) 
that the hypertension is aggravated by 
the diabetes mellitus.  The complete 
rationale used in arriving at the opinion 
is to be included in the report.

5.  The veteran must be provided with a 
VA psychiatric examination to evaluate 
the current severity of his PTSD.  The 
psychiatrist or psychologist must review 
the veteran's claims folder in 
conjunction with the examination.  Any 
tests deemed appropriate by the 
psychiatrist or psychologist must be 
conducted.  All pertinent symptomatology 
and findings must be reported in detail.  
A comprehensive history of the veteran's 
social and occupational activities should 
be obtained.  The psychiatrist or 
psychologist is requested to indicate in 
the opinion which of the following (a, b, 
c, d, or e) best describes the veteran's 
mental impairment caused by the PTSD:

a.  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own 
name; or

b.  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near- continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships; or

c.  Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships; or

d.  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), 
due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild memory 
loss (such as forgetting names, 
directions, recent events); or

e.  Occupational and social impairment 
due to mild or transient symptoms 
which decrease work efficiency and 
ability to perform occupational tasks 
only during periods of significant 
stress, or; symptoms controlled by 
continuous medication.  

After examining the veteran, the examiner 
must assign a Global Assessment of 
Functioning score, with an explanation of 
the score assigned.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims for SMC for loss 
of use of a creative organ, the reopened 
claims for a bilateral knee disorder, 
along with increased rating claims for 
erectile dysfunction, PTSD, hypertension 
and diabetes mellitus.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


